            Case 1:20-cv-05689-CM Document 4 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES BOND DOE,

                                Plaintiff,

                    -against-                                    20-CV-5689 (CM)

                                                                CIVIL JUDGMENT
ANDREW J. MCFARLIN; STATE OF
VERMONT,

                                Defendants.

         Pursuant to the order issued August 25, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 25, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
